UNDERLYING FUNDS TRUST FOURTH AMENDMENT TO THE SELLING AGENT AGREEMENT THIS FOURTH AMENDMENT dated as of the 27th day of April, 2009, to the Selling Agent Agreement, dated as of April 28, 2006, as amended April 12, 2007, April 21, 2008 and January 27, 2009 (the “Agreement”), is entered into by and between Underlying Funds Trust, a Delaware statutory trust (the “Trust”) and Quasar Distributors, LLC, a Delaware limited liability company (“the Selling Agent”). RECITALS WHEREAS, the Trust and the Selling Agent have entered into an Agreement; and WHEREAS, the parties desire to amend the Agreement to change the name of certain funds; and WHEREAS, Section 11, paragraph B of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. UNDERLYING FUNDS TRUST QUASAR DISTRIBUTORS, LLC By:/s/ Kristina Labermeier By: /s/ James R. Schoenike Printed Name: Kristina Labermeier Printed Name: James R. Schoenike Title: Vice President/CCO Title: President 1 Exhibit A to the Underlying Funds Trust Selling Agent Agreement Series of Underlying Funds Trust effective March 6, 2009 Name of Series Arbitrage – 1 Portfolio (f/k/a Convertible Bond Arbitrage - 1 Portfolio) Income
